Citation Nr: 0124944	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  98-10 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for frostbite of the feet for the period from June 
25, 1997, to January 11, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
frostbite of the right foot beginning on January 12, 1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
frostbite of the left foot beginning on January 12, 1998.

4.  Entitlement to an effective date earlier than June 25, 
1997, for the grant of service connection for frostbite of 
the feet and hands.

5.  Entitlement to an effective date earlier than January 12, 
1998, for increased and separate evaluations for frostbite of 
the right and left foot and for the right and left hand.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to September 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the RO granted service 
connection for frostbite of the feet and denied service 
connection for frostbite of the hands.  By way of an October 
1998 rating decision the RO granted service connection for 
frostbite of the hands.

In March 2001, a travel board hearing was held at the RO 
before the undersigned, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims on appeal has been obtained by the 
RO.

2.  For the period from June 25, 1997, to January 11, 1998, 
frostbite of the feet was manifested by complaints of pain, 
Raynaud's Syndrome, and numbness.

3.  For the period beginning on January 12, 1998, frostbite 
of the right foot was manifested by subjective complaints of 
pain, numbness, and cold sensitivity, and objective findings 
of excessive sweating, and anesthesia.

4.  For the period beginning on January 12, 1998, frostbite 
of the left foot was manifested by subjective complaints of 
pain, numbness, and cold sensitivity, and objective findings 
of excessive sweating, anesthesia, fungus infection, and 
toenail abnormality.

5.  The veteran's initial application for VA disability 
compensation benefits based on claims of service connection 
for frostbite of the hands and feet was received by the RO on 
June 25, 1997.

6.  An October 1997 rating decision granted service 
connection for frostbite of the feet effective June 25, 1997.

7.  An October 1998 rating decision granted service 
connection for frostbite of the hands effective June 25, 
1997.

8.  An October 1998 rating decision granted a separate 20 
percent evaluation for frostbite of the right foot effective 
January 12, 1998.

9.  An October 1998 rating decision granted a separate 20 
percent evaluation for frostbite of the left foot effective 
January 12, 1998.

10.  An October 1998 rating decision granted a separate 10 
percent evaluation for frostbite of the right hand effective 
January 12, 1998.

11.  An October 1998 rating decision granted a separate 10 
percent evaluation for frostbite of the left hand effective 
January 12, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for frostbite of the feet for the period from June 
25, 1997, to January 11, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.21, 
4.104, Diagnostic Code 7122 (1998); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for an evaluation of 30 percent for 
frostbite of the right foot beginning on January 12, 1998, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  
4.1, 4.7, 4.21, 4.104, Diagnostic Code 7122 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

3.  The criteria for an evaluation of 30 percent for 
frostbite of the left foot for the period beginning on 
January 12, 1998, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  4.1, 4.7, 4.21, 4.104, Diagnostic Code 
7122 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

4.  The criteria for an effective date earlier than June 25, 
1997, for an award of VA disability compensation for 
frostbite of the feet have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110 (West 1991); 38 C.F.R. §§ 3.1(p), 3.155(a), 
3.400 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

5.  The criteria for an effective date earlier than June 25, 
1997, for an award of VA disability compensation for 
frostbite of the hands have not been met. 38 U.S.C.A. 
§§ 5101(a), 5110 (West 1991); 38 C.F.R. §§ 3.1(p), 3.155(a), 
3.400 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

6.  The criteria for an effective date earlier than January 
12, 1998, for a 30 percent evaluation for frostbite of the 
left foot have not been met. 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114, 3.400(p), 4.104, Diagnostic Code 
7122 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

7.  The criteria for an effective date earlier than January 
12, 1998, for a 30 percent evaluation for frostbite of the 
right foot have not been met.  38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114, 3.400(p), 4.104, Diagnostic Code 
7122 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

8.  The criteria for an effective date earlier than January 
12, 1998, for an award of VA disability compensation for 
frostbite of the right hand have not been met. 38 U.S.C.A. 
§ 5110(g) (West 1991); 38 C.F.R. § 3.114, 3.400(p), 4.104, 
Diagnostic Code 7122 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

9.  The criteria for an effective date earlier than January 
12, 1998 for an award of VA disability compensation for 
frostbite of the left hand have not been met. 38 U.S.C.A. 
§ 5110(g) (West 1991); 38 C.F.R. § 3.114, 3.400(p), 4.104, 
Diagnostic Code 7122 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The law characterizes a "claimant" as any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary.  See id., (to be 
codified at 38 U.S.C. § 5100).  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In that regard, 
the Board finds that the veteran was provided adequate notice 
through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case as to 
the specific type of evidence needed to substantiate his 
claims. The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Moreover, VA medical examination reports and transcripts of 
his personal hearings and travel board hearing have been 
associated with the claims file. 

Factual Background

The veteran's DD-124 form shows the veteran served in Korea 
and received the Silver Star.

Medical records from the VA Medical Center (VAMC) in New 
Haven, Connecticut include an X-ray report and request for a 
podiatry consultation due to bilateral foot pain dated in 
March 1994.  The X-ray report shows the veteran complained of 
chronic bilateral foot pain.  The impression was that there 
were bilateral calcaneal spurs greater on the right than 
left,  right os trigonum, and no evidence of acute fracture.  
Progress notes from the podiatry clinic dated in July 1994 
indicate that neurovascular tests revealed that there was an 
absence of dull and sharp sensation of the right, great toe.  
Paresthesia and bilateral fat pad atrophy were noted.  The 
diagnosis was status post frostbite.

The veteran sought treatment from John F. D'Amico, D.P.M. in 
April 1997.  These private medical records show that the 
veteran complained of nocturnal leg cramps, and pain 
throughout out feet and legs.  DP and PT pulses were noted to 
be 2/4 bilaterally.  The diagnosis was peripheral venous 
pressure. 

The veteran's initial application for VA disability 
compensation benefits based on claims of service connection 
for frostbite of the hands and feet was received by the RO on 
June 25, 1997.

The veteran underwent VA examinations in August and September 
1997.  The August examination report shows the veteran 
complained of persistent numbness of his right toe and severe 
cramping in his feet when exposed to cold.  On examination of 
the extremities there was normal range of motion without 
restriction and pedal pulses were normal.  The veteran's toes 
and fingers were normal in color and there was no evidence of 
edema, atrophy, scars, ulceration, or fungus infection.  
Sensory feeling of the right toe was absent and motor status 
was normal.  The diagnoses were numbness of the right big toe 
and Raynaud's phenomenon secondary to frostbite.  The 
September examination report includes findings of 
neurological testing that revealed a normal scotopic 
threshold response and absent deep tendon reflexes.  The 
diagnosis was neuropathy, a possible late effect of 
frostbite.

The veteran testified during a personal hearing at the RO in 
July 1998 that he could not stand the cold weather any longer 
and that he only found some degree of comfort from June to 
August.  He stated that his feet were always sore and that he 
was unable to stand as much as he had in the past.  He 
reported that one of the toenails on his left foot had 
recently became loose and fell off.  He testified that 
exposure to cold resulted in severe cramps in his legs and 
feet and that he has had Athlete's foot in the past.

The veteran underwent a VA examination in August 1998.  He 
complained of excessive sweating, soreness in his legs and 
feet, pain, and cramping.  The pain worsened during the 
winter months and he wore two pairs of socks on cold days.  
The veteran tried not to expose himself to cold, but when he 
was exposed his feet became numb, he had a tingling sensation 
in his feet, and had painful cramps in his feet and legs.  
When walking he had to stop after every couple of steps to 
rub his leg to get relief from severe pain and cramps.  On 
examination of the feet there was complete range of motion of 
the ankles with no evidence of pain on manipulation of the 
joints.  There were no visible frostbite scars or breakdown 
of the skin, ulceration, skin cancer, or edema.  The skin was 
moist, and color and temperature were noted to be normal.  
There was minimal atrophy of the skin below the lower 1/3 of 
his legs and, although he was hairy, hair growth stopped 
abruptly in a ring around the lower 1/3 of his legs.  There 
was a fungus infection of the fourth left toenail completely 
and a section of the distal portion of the other toenails.  
Knee and ankle reflexes could not be elicited bilaterally on 
neurological testing.  The veteran's feet and ankles had 
normal vibratory sensation, diminished touch sensation, and 
markedly reduced pain sensation in his lower legs, ankles, 
and feet.  The anesthesia was especially prominent in the 
right great toe.  There was no evidence of muscle atrophy or 
weakness in the legs or feet.  Dorsalis pedis pulses were 
both easy to palpate, but the posterior tibial pulses could 
not be felt.  The X-ray impressions of the legs and feet were 
that there was no acute fractures or dislocations, but there 
were small plantar spurs bilaterally.

An article titled Cold Injury Havoc from a December 1999 
issue of a magazine addresses the symptoms associated with 
cold injury.

The veteran had a personal hearing at the RO in January 2000.  
The veteran's representative stated that the effective date 
of the increased for frostbite of the hands and feet should 
be earlier than January 12, 1998.  Specifically, the veteran 
testified that he first sought treatment at the New Haven 
VAMC in March 1994 and that he continued to received 
treatment from that point up to the present time.  He stated 
that he had noticed changes in the skin color on his feet.

The veteran testified at a travel board hearing in March 
2001.  His representative stated that the effective date of 
the initial grants for the hands and feet should be earlier 
than June 25, 1997.  The veteran stated that at the time he 
first sought treatment for frostbite at a VA hospital in 
March 1994, he also went to a county service organization to 
file an informal claim.  He also testified that he recently 
lost more hair on his legs and that every two weeks he had 
painful cramps in his legs and feet.

Analysis

1.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21. 

A.  Bilateral (feet)

The veteran contends the RO erred by failing to assign an 
initial evaluation in excess of 10 percent.

The veteran's frostbite of the feet is currently evaluated as 
10 percent disabling under Diagnostic Code 7122, residuals of 
frozen feet (immersion foot).  Just prior to initiation of 
the veteran's appeal, the regulation regarding the evaluation 
of residuals of cold injuries changed effective January 12, 
1998; however, for our purposes, only the old regulations 
will be discussed pertaining to the period from June 25, 1997 
to January 11, 1998.  This is based on the holding of the 
United States Court of Appeals for Veterans Claims that 
stated the effective date of award based on liberalizing law 
or regulation may be no earlier than the Act or 
administrative issue.  DeSouza v. Gober, 10 Vet. App. 461, 
467 (1997).

Under the old criteria, mild symptoms, chilblains, that are 
either unilateral or bilateral warrant a 10 percent 
evaluation.  Persistent symptoms of moderate swelling, 
tenderness, redness, etc. warrant a 20 percent evaluation 
unilaterally and a 30 percent evaluation bilaterally.  Loss 
of toes, or parts, and persistent severe symptoms warrant a 
30 percent evaluation unilaterally and a 50 percent 
evaluation bilaterally.  38 C.F.R. § 4.104, Diagnostic Code 
7122 (1998).

Primary to a higher evaluation of 30 percent for bilateral 
frostbite is that the evidence shows that the symptoms are 
both moderate in severity and persistent.  In this instance, 
private medical records dated in April 1997 and VA 
examination reports dated in August and September 1997 
indicate symptoms consisted of complaints of numbness of the 
right great toe, pain, cramping, and Raynaud's phenomenon.  
Of these symptoms, numbness of the right great toe is the 
only one to be described as persistent.  Pain and cramping 
were only said to be associated with exposure to cold and 
when the veteran slept.  Since these symptoms are only 
triggered under particular circumstances they are not 
considered to be persistent.  With regard to Raynaud's 
phenomenon, no statement was made as to its frequency or 
severity.  Persistent numbness of a great toe is but one 
symptom and by itself does not demonstrate a level of 
disability that is more than mild.  Thus, even with a liberal 
view of the evidence, there is not enough information in the 
record to suggest that the criteria for a higher evaluation 
have been met at any time from June 25, 1997, to January 1, 
1998.

Since the preponderance of the evidence is against a higher 
evaluation for frostbite of the feet from June 25, 1997, to 
January 11, 1998, the benefit of the doubt doctrine does not 
apply and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 491 (1990).

B.  Left Foot

Regulations came into effect January 12, 1998, that changed 
the criteria for residuals of frostbite.  According to the 
new criteria arthralgia or other pain, numbness, or cold 
sensitivity warrants a 10 percent evaluation.  Arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) warrants a 20 percent evaluation.  Arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities) osteoporosis, subarticular punched out 
lesions, or osteoarthritis) warrants a 30 percent evaluation.  
The criteria also notes that each affected part (e.g., hand, 
foot, ear, nose) is evaluated separately and then the ratings 
are combined in accordance with §§ 4.25 and 4.26.38 C.F.R. 
§ 4.104, Diagnostic Code 7122.

The veteran testified on more than one occasion that he 
experienced severe cramping and numbness in his legs and 
feet, particularly during the colder months.  He also stated 
that he was sensitive to cold temperatures.  During an August 
1998 VA examination, there was evidence of fungus infection 
present in the toenails of the left toes and a toenail that 
had previously fallen off was in the process of growing back.  
Moreover, neurological testing did not elicit knee and ankle 
reflexes, touch sensation was diminished, and there was a 
marked reduction in pain sensation.  

The rating criteria for a higher evaluation suggest that 
subjective and objective findings are the basis of the 
criteria.  The first part, arthralgia or other pain, 
numbness, or cold sensitivity, make up the subjective portion 
while tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities ) 
osteoporosis, subarticular punched out lesions, or 
osteoarthritis) make up the objective findings.  Based on the 
foregoing, there is sufficient evidence to support a finding 
that the veteran's symptoms warrant a 30 percent evaluation 
for frostbite of the left foot.  Specifically, the evidence 
establishes that the veteran's subjective complaints of pain, 
numbness, and cold sensitivity are accompanied by findings of 
nail abnormality, locally impaired sensation, and 
hyperhidrosis.  A higher than 30 percent evaluation is not 
warranted since 30 percent is the maximum allowed for 
frostbite under VA's schedule for rating disabilities.

Based on the foregoing, the preponderance of the evidence 
favors an increased evaluation to 30 percent, and no more, 
for the veteran's frostbite of the left foot beginning 
January 12, 1998, and to this extend the claim is granted. 

C. Right Foot

The symptoms associated with the right foot are not 
significantly different from that of the left foot.  All 
subjective complaints of pain, cold sensitivity, and numbness 
apply equally to the left and right foot.  The absent ankle 
and knee reflexes, excessive sweating, diminished touch 
sensation, markedly reduced pain sensation, pain, and 
cramping are all residuals that were found bilaterally in the 
August 1998 VA examination report.  Even in the absence of 
nail abnormality and fungus these symptoms are sufficient to 
warrant a 30 percent evaluation for frostbite of the right 
foot.  A higher than 30 percent evaluation is not warranted 
since 30 percent is the maximum allowed for frostbite under 
VA's schedule for rating disabilities.  

Based on the foregoing, the preponderance of the evidence 
favors an increased evaluation to 30 percent, and no more, 
for the veteran's frostbite of the right foot beginning 
January 12, 1998, and to this extend the claim is granted.

2.  Earlier Effective Date

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor. 
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 3.114 
(2000).

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Regarding presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.308, 3.309, 
the effective date is the date entitlement arose, if a claim 
is received within one year after separation from active 
duty; otherwise it is the date of receipt of a claim, or the 
date entitlement arose, whichever is later.  Where the 
requirements for service connection are met during service, 
the effective date will be the day following separation from 
service if there was continuous active service following the 
period of service on which the presumption is based and a 
claim is received within one year after separation from 
active duty. 38 C.F.R. § 3.400(b)(2)(i), (ii).

Under 38 U.S.C.A. § 5101(a) (West 1991) a claim must be filed 
in order for any type of benefit to accrue or be paid.  See 
also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
The mere presence of medical evidence in the record does not 
establish an intent on the part of the veteran to seek 
service connection for the benefit in question.  See Brannon 
v. West, 12 Vet. App. 32, 34-5 (1998); Crawford v. Brown, 5 
Vet. App. 33, 35 (1993).  While the Board must interpret the 
veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran.  
Brannon at 35; see Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).

The words "application" and "claim" are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) 
(2000).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim.  38 C.F.R. § 3.155(a) (2000).  If a claim 
for disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits. 38 C.F.R. § 3.157(a), 
(b)(2), (3) (2000).  When determining the effective date of 
an award of compensation benefits, the Board is required to 
review all the communications in the file that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A.  Feet

The veteran contends the RO erred by failing to establish an 
effective date earlier than June 25, 1997 for the initial 
grant of service connection for frostbite of the feet.  He 
specifically alleged that records showing he sought treatment 
for frostbite at the New Haven VAMC in March 1994 should be 
treated as an informal claim for service connection.  In 
support of this contention he stated that he also filled out 
forms to open a claim at a county service organization at 
that time.  The Board finds that these actions do not qualify 
as informal claims as they do not conform to the broad 
requirements of 38 C.F.R. § 3.155(a).  The only intent that 
can be reasonably construed from the veteran's receipt of VA 
medical treatment for frostbite is just that - that he wanted 
treatment.  If at that time he believed treatment alone was 
sufficient to open a claim then there would have been no need 
for him to fill out forms at a county service organization to 
open his claims.  

The forms he filled out at the county service organization 
possibly could have acted as a recognizable claim for 
benefits but for the fact VA never received them.  County 
service organizations are separate entities and are in no way 
affiliated with VA; therefore, regardless of whichever 
intermediary is used by a veteran to submit an application, a 
document is not a claim until it makes it's way into the VA 
system.

Since the preponderance of the evidence is against a claim 
for an effective date earlier than June 25, 1997, for the 
grant of service connection for frostbite of the feet, the 
benefit of the doubt doctrine does not apply and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 491 (1990).

B.  Hands

The veteran contends the RO erred by failing to establish an 
effective date earlier than June 25, 1997, for the grant of 
service connection for frostbite of the hands.

The facts and contentions are identical to those pertaining 
to an earlier effective date for frostbite of the feet.  
Since this point was fully addressed and denied above with 
regard to frostbite of the veteran's feet, and since the 
Board's rationale has not changed, the reasons and basis 
provided above are incorporated by reference with regard to 
frostbite of the hands.

Since the preponderance of the evidence is against a claim 
for an effective date earlier than June 25, 1997, for the 
grant of service connection for frostbite of the hands, the 
benefit of the doubt doctrine does not apply and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 491 (1990).

C.  Left and Right Foot

During the veteran's January 2000 personal hearing at the RO, 
his representative clearly argues that the effective date of 
the increased and separate evaluations of each foot should be 
earlier than January 12, 1998.  

The Board notes that January 12, 1998 is the effective date 
of a change in the regulations regarding the criteria for 
evaluating frostbite.  One of the changes brought about by 
this revision was to allow separate evaluations for each 
affected part (e.g., hand, foot, ear, nose).  As a matter of 
law, where an increase is awarded pursuant to any Act or 
administrative issue, the effective date of the increase 
shall be fixed in accordance with the facts found but shall 
not be earlier than the effective date of the Act or 
administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  In other words, revised regulations do not allow 
for their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  Rhodan v. West, 12 Vet. App. 55 (1998); 
Haywood v. West, 12 Vet. App. 55 (1998).

D.  Left and Right Hand

During the veteran's January 2000 personal hearing at the RO, 
his representative clearly argues that the effective date of 
the increased and separate evaluations of each hand should be 
earlier than January 12, 1998.

The facts and contentions are identical to those pertaining 
to an earlier effective date for frostbite of the left and 
right foot.  Since this point was fully addressed and denied 
above with regard to frostbite of the veteran's left and 
right foot, and since the Board's rationale has not changed, 
the reasons and basis provided above are incorporated by 
reference with regard to frostbite of the left and right 
hand.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for frostbite of the feet is denied.

Entitlement to an evaluation of 30 percent for frostbite of 
the right foot beginning January 12, 1998 is granted, subject 
to the controlling criteria applicable to the payment of 
monetary benefits.

Entitlement to an evaluation of 30 percent for frostbite of 
the left foot beginning January 12, 1998 is granted, subject 
to the controlling criteria applicable to the payment of 
monetary benefits.

Entitlement to an effective date earlier than June 25, 1997, 
for the grant of service connection frostbite of the feet is 
denied.

Entitlement to an effective date earlier than June 25, 1997, 
for the grant of service connection for frostbite of the 
hands is denied.

Entitlement to an effective date earlier than January 12, 
1998, for increased and separate evaluations for frostbite of 
the right and left foot and for the right and left hand is 
denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

